DETAILED ACTION
The communication dated 2/24/2022 has been entered and fully considered.
Claims 1-7 and 9-12 have been amended. Claims 8 and 14-26 are cancelled. Claims 27-35 are new. Claims 1-7, 9-12 and 27-35 are pending. Claim 13 has been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 2/24/2022 is acknowledged.
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022.

Response to Arguments
Applicant’s arguments, see pg. 10, filed 2/24/2022, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that AOYAMA does not teach the new limitation of wherein each injection gate has a center that is located at an intersection of the wave-shaped parting line and a phantom equator that extends circumferentially about the mold. The Examiner agrees that AOYAMA does not teach the newly added limitation of “wherein each injection gate has a center that is located at an intersection of the wave-shaped parting line and a phantom equator that extends circumferentially about the mold”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
The applicant argues that AOYAMA does not teach the limitation of providing a mold having a plurality of injection gates that are spaced circumferentially about the mold within the wave-shaped parting line at an interface between the upper mold cavity and the lower mold cavity without intersecting any dimple of the dimple and fret pattern. 
The Examiner respectfully disagrees. AOYAMA does teach injection gates (216) are spaced circumferentially about the mold within the wave-shaped parting line at an interface between the upper mold and lower mold cavity without intersecting any dimple of the dimple and fret pattern as shown in Figures 13 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (U.S. PGPUB 2010/0197428), hereinafter AOYAMA, in view of Puniello et al. (U.S. PGPUB 2005/0244530), hereinafter PUNIELLO, and Kasashima et al. (U.S. 6,123,534), hereinafter KASASHIMA.
Regarding claim 1, AOYAMA teaches: A method of molding a golf ball (AOYAMA teaches a method for making a golf ball [0041]), comprising the steps of: providing a mold having an upper mold cavity and a lower mold cavity (AOYAMA teaches a mold (30) comprising an upper mold half (32) and a lower mold half (33) and the mold having a spherical cavity (31) [0038; Fig. 1]); wherein each mold cavity has an arcuate inner surface defining an inverted dimple and fret pattern (AOYAMA teaches both halves having an interior dimple cavity details (34a, 34b) [Figs. 2, 2A, 2B; 0038]); and the upper mold cavity and a lower mold cavity collectively create a mold having an interior spherical cavity for holding a golf ball subassembly when mated together to provide a mated mold (AOYAMA teaches the mold (30) including the mold halves create a spherical cavity (31) which is used to form a cover for a golf ball core within the mold (30) [0038]); wherein the mated mold has a wave-shaped parting line that extends circumferentially about the mold at an interface between the upper mold cavity and the lower mold cavity (AOYAMA teaches the upper and lower mold halves (32, 33) have non-planar parting line surfaces (35, 36), which are staggered and comprise a plurality of peaks and valleys [0039; Fig. 4; 0055; Fig. 11] and the parting line is wave-shaped (Figs. 4, 11]); and wherein the wave-shaped parting line contacts fret portions of the inverted dimple and fret pattern without contacting any dimple portion of the inverted dimple and fret pattern (AOYAMA teaches the non-polar parting line (37) is machined to follow the profile of the equator dimples and is offset from the equator dimples as to not interfere with the dimple perimeter [0040]. This produces wavy formed parting line consisting of multiple peaks and valleys [0040]); and wherein the mold has a plurality of injection gates that are spaced circumferentially about the mold within the wave-shaped parting line at an interface between the upper mold cavity and the lower mold cavity without intersecting any dimple of the dimple and fret pattern (AOYAMA teaches a plurality of gates are formed at positions substantially coincident with the highest and/or lowest points of the non-planar parting line [0015; 0071] and the plurality of gates (216) are spaced circumferentially about the mold within the wave-shaping parting line (210) at an interface between the upper mold cavity and lower mold cavity [Figs. 13, 15]. AOYAMA also teaches the parting line does not intersect with any dimple of the pattern and if the gates are in the parting line, then the gates would inherently not interfere with the dimple pattern.); wherein each injection gate has a center that is located at an intersection of the wave-shaped parting line and a phantom equator that extends circumferentially about the mold; loading the golf ball subassembly into the interior spherical cavity of the mold; securing the subassembly within the mold using a plurality of retractable pins; injecting a polymeric material into the spherical cavity to mold a cover layer about the golf ball sub-assembly within the mold and form a molded golf ball; withdrawing the retractable pins before molding is finished; and separating the upper mold cavity and lower mold cavity and removing the molded golf ball from the mold.
AOYAMA is silent as to: wherein each injection gate has a center that is located at an intersection of the wave-shaped parting line and a phantom equator that extends circumferentially about the mold.
In the same field of endeavor, golf balls, PUNIELLO teaches the runners or passages (190) are formed between the halves and the plates. The runners (190) terminate at gates (185) [0063]. PUNIELLO shows the gates are located on an intersection of a wave-shaped line and a phantom equator that extends circumferentially about the mold [Figs. 11-12]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify AOYAMA, by having the gates located on an intersection of a wave-shaped line and a phantom equator, as suggested by PUNIELLO, in order for the molten material to enter the spherical cavity [0063] and decrease the likelihood of damaging the cover during ejection and diminish changes in the dimple circumference [0013].
AOYAMA and PUNIELLO are silent as to: loading the golf ball subassembly into the interior spherical cavity of the mold; securing the subassembly within the mold using a plurality of retractable pins; injecting a polymeric material into the spherical cavity to mold a cover layer about the golf ball sub-assembly within the mold and form a molded golf ball; withdrawing the retractable pins before molding is finished; and separating the upper mold cavity and lower mold cavity and removing the molded golf ball from the mold.
In the same field of endeavor, golf balls, KASASHIMA teaches: and wherein injection gates of a plurality of injection gates are spaced circumferentially about the mold within the wave-shaped parting line without intersecting any dimple of the dimple and fret pattern (KASASHIMA teaches the mold (1) is provided with a plurality of circumferentially spaced apart nozzles (5) and a corresponding plurality of gates (4) in communication with the nozzles (5) [Col. 3, lines 58-61; Fig. 1]); loading the golf ball subassembly into the interior spherical cavity of the mold (KASASHIMA teaches a core is placed in the cavity of the mold (1) [Col. 5, lines 60-65]); securing the subassembly within the mold using a plurality of retractable pins (KASASHIMA teaches the core is placed in the cavity by suitable support pins [Col. 5, lines 65-66]. KASASHIMA teaches the support pins can be withdrawn to the cavity surface, indicating the support pins are retractable [Col. 6, lines 5-6]); injecting a polymeric material into the spherical cavity to mold a cover layer about the golf ball sub-assembly within the mold and form a molded golf ball (KASASHIMA teaches a cover stock is fed from an injection molding machine to the gates (4) and injected into the space between the core and the cavity surface (2a) [Col. 5, lines 66-67 – Col. 6, lines 1-3]); withdrawing the retractable pins before molding is finished (KASASHIMA teaches immediately before or concurrently with the completion of injection, the support pins are withdrawn to the cavity surface [Col. 6, lines 4-6]); and separating the upper mold cavity and lower mold cavity and removing the molded golf ball from the mold (KASASHIMA teaches the mold sections are removable mated along a parting surface [Col. 5, lines 63-65], indicating that the mold sections are can be removed, and it would be inherent that they mold sections would be separated in order to take the golf ball out of the mold.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA and PUNIELLO, by having a method of loading the core and injection molding the golf ball, as suggested by KASASHIMA, in order to manufacture seamless golf balls with improved flight performance [Abstract; Col. 3, lines 10-13]. 
Regarding claim 2, AOYAMA teaches: wherein the wave-shaped parting line has a maximum amplitude of 0.100 inches that is created about the phantom equator and containing a plurality of midpoints between perimeters of opposing dimples at the interface between the upper mold cavity and the lower mold cavity (AOYAMA teaches the parting line creates a wave amplitude not greater than 0.30 inches and preferably not greater than 0.015 inches from the ball equator [0016; 0064], which overlaps with the claimed limitation and meets the claimed limitation. AOYAMA shows the parting line extends circumferential about the mold [Figs. 1, 4 and 11]).
Regarding claim 3, AOYAMA teaches: wherein the maximum amplitude is less than 0.100 inches (AOYAMA teaches the parting line creates a wave amplitude not greater than 0.30 inches and preferably not greater than 0.015 inches from the ball equator [0016; 0064], which overlaps with the claimed limitation and meets the claimed limitation).
Regarding claim 4, AOYAMA teaches: wherein the maximum amplitude is from about 0.015 inches to about 0.030 inches (AOYAMA teaches the parting line creates a wave amplitude not greater than 0.30 inches and preferably not greater than 0.015 inches from the ball equator [0016; 0064], which overlaps with the claimed limitation and meets the claimed limitation).
Regarding claim 5, AOYAMA teaches: wherein the injection gates are equi-spaced (AOYAMA teaches the injection gate are within the wave-shaped parting line [0015; 0071]), but does not explicitly teach that the gates are equi-spaced. In the same field of endeavor, golf balls, KASASHIMA the mold (1) is provided with a plurality of circumferentially spaced apart nozzles (5) and a corresponding plurality of gates (4) in communication with the nozzles (5) [Col. 3, lines 58-61; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA, by having equi-spaced gates, as suggested by KASASHIMA, in order to manufacture seamless golf balls with improved flight performance [Abstract; Col. 3, lines 10-13].
Regarding claim 11, AOYAMA teaches: wherein injection gates of the plurality of injection gates are sized, contoured and spaced within the wave-shaped parting line such that the injection gates do not contact dimples during injection gate buffing and/or deflashing and/or when removing the molded golf ball from the mold (AOYAMA teaches the gates (216) are positioned on either side of the parting line. Their location and shape are designed to assure that a molded ball can be finished utilizing existing methods with only slight machine modification. Preferred gate dimensions, locations and count are depended upon the dimple pattern [0071]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (U.S. PGPUB 2010/0197428), hereinafter AOYAMA, Puniello et al. (U.S. PGPUB 2005/0244530), hereinafter PUNIELLO, and Kasashima et al. (U.S. 6,123,534), hereinafter KASASHIMA, as applied to claim 1 above, and further in view of Yamaguchi (U.S. 5,827,466), hereinafter YAMAGUCHI.
Regarding claim 6, AOYAMA, KASASHIMA and PUNIELLO are silent as to: wherein each injection gate is a minimum distance of 0.001 inches to about 0.010 inches from any portion of any dimple. In the same field of endeavor, golf balls, YAMAGUCHI teaches the gate (20) is spaced a distance of about 0.05 to 3.0 mm, especially about 0.1 to 1.0 mm from the dimple-forming protrusion (24) [Col. 4, lines 37-39], which 0.1 to 1.0 mm is 0.004 inches to 0.04 inches, which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA, KASASHIMA and PUNIELLO, by having the gate in a distance between 0.004 inches to 0.04 inches, as suggested by YAMAGUCHI, in order to prevent defects occurring [Col. 4, lines 33-37].
Claim 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (U.S. PGPUB 2010/0197428), hereinafter AOYAMA, Puniello et al. (U.S. PGPUB 2005/0244530), hereinafter PUNIELLO, and Kasashima et al. (U.S. 6,123,534), hereinafter KASASHIMA, as applied to claim 1 above, and further in view of KOTAKA (U.S. PGPUB 2020/0039125).
Regarding claim 7, AOYAMA teaches: wherein each injection gate of the plurality of injection gates is oblong-shaped (AOYAMA teaches the gates location and shape are designed to assure that a molded ball can be finished utilizing existing methods [0071]. AOYAMA discloses the claimed invention except for the oblong-shaped gates. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have oblong-shaped gates, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966)).
In an alternative argument in regards to the shape of the gate, in the same field of endeavor, gates, KOTAKA teaches the gate (120) may be any conventional shape such as a circular, semicircular, elliptical, rectangular (oblong), trapezoidal, or other similar shape [0123]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA, KASASHIMA and PUNIELLO, by having an oblong gate, as suggested by KOTAKA, in order to direct the flow of the material to be uniform [0126-0127].
Regarding claim 10, AOYAMA teaches: wherein the mold comprises at least 16 injection gates (AOYAMA teaches a minimum of eight gates (216) are required [0071]; therefore, it would be implicit that one of ordinary skill in the art can choose 16 gates. Furthermore, a minimum of eight gates would overlap with at least 16 gates, which is prima facie obvious).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (U.S. PGPUB 2010/0197428), hereinafter AOYAMA, Puniello et al. (U.S. PGPUB 2005/0244530), hereinafter PUNIELLO, Kasashima et al. (U.S. 6,123,534), hereinafter KASASHIMA, and KOTAKA (U.S. PGPUB 2020/0039125), as applied to claim 1 above, and further in view of HAEGERMARCK et al. (U.S. PGPUB 2020/0245840).
Regarding claim 9, AOYAMA, KASASHIMA, PUNIELLO and KOTAKA are silent as to: wherein at least some of the injection gates are teardrop-shaped. In the same field of endeavor, outlets, HAEGERMARCK teaches an outlet (282) is shaped substantially like a tear drop [0044]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA, KASASHIMA, PUNIELLO and KOTAKA, by having the gate be tear-drop shaped, as suggested by HAEGERMARCK, in order to direct flow [0044].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (U.S. PGPUB 2010/0197428), hereinafter AOYAMA, Puniello et al. (U.S. PGPUB 2005/0244530), hereinafter PUNIELLO, Kasashima et al. (U.S. 6,123,534), hereinafter KASASHIMA, and KOTAKA (U.S. PGPUB 2020/0039125), as applied to claim 1 above, and further in view of Anderson et al. (U.S. PGPUB 2006/0093702), hereinafter ANDERSON, or in the alternative, Gemmill (U.S. 3,909,175), hereinafter GEMMILL.
Regarding claim 12, AOYAMA, PUNIELLO, KASASHIMA and KOTAKA are silent as to: wherein the mold further comprises a plurality of cold slug wells, each being disposed entirely inside the mold cavity between consecutive injection gates and each being sized, shaped and contoured to receive polymer that cools within a runner of the mold while progressing toward the injection gate; wherein each cold slug well extends perpendicular to each runner and radially inward toward a center of the golf ball subassembly secured within the mold, with adjacent injection gates also extending radially inward toward a center of the subassembly.
AOYAMA teaches: wherein the mold further comprises a plurality of cold slug wells (AOYAMA teaches the mold contains vents (40, 50) [Figs. 2, 2A 2B]. AOYAMA teaches the design of the false vents (50) is such that a small section of material is intentionally molded onto the ball and stays attached to the ball until removed [0044] and real vents also are used for excess material [0044].), each being disposed entirely inside the mold cavity between consecutive injection gates (AOYAMA shows the vents (40 and 50, which Examiner is interpreting as cold slugs) are disposed inside the mold cavity and would inherently be between gates [Fig. 2, 2A, 2B, 3, 3A].) and each being sized, shaped and contoured to receive polymer that cools within a runner of the mold while progressing toward the injection gate (AOYAMA teaches the design of the vents is such that they contain excess material, with some excess material being molded onto the ball, indicating the material is cooled, and stays attached to the ball until removed [0044]);, with adjacent injection gates also extending radially inward toward a center of the subassembly (AOYAMA shows the vents are radially inward toward a center of the ball and injection gates would also inherently extend radially inward toward the center of the ball [Fig. 2, 3]); but is silent as to: wherein each cold slug well extends perpendicular to each runner and radially inward toward a center of the golf ball subassembly secured within the mold. 
AOYAMA, PUNIELLO, KASASHIMA and KOTAKA are silent as to: wherein each cold slug well extends perpendicular to each runner.
In the same field of endeavor, golf balls, ANDERSEN teaches: runners (40, which Examiner is interpreting as slug wells) which receives molten thermoplastic material and leads to the mold cavities [0030]. ANDERSEN shows these wells (40) extend perpendicular to each runner. ANDERSEN teaches feed runners (25) allow the hot thermoplastic material to enter the mold form (21) through one or more outlets or gates (28). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA and PUNIELLO, by having the wells perpendicular, as suggested by ANDERSEN, in order to reduce cycle time [0009].
In the alternative, in the same field of endeavor, injection molding, GEMMILL teaches it is well known to incorporate into the runner a cavity known as an overflow or cold slug well. Such cavities may trap cold slugs of polymer and the cavity should be placed between any such well and the gate land [Col. 4, lines 6-14]. GEMMILL teaches the concept that cold slug wells can be disposed in a cavity. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA, PUNIELLO, KASASHIMA and KOTAKA by having cold slug well in the mold around the cavity, as suggested by GEMMILL, in order to trap cold slugs of polymer, bubbles, and the like [Col. 4, lines 8-10].
Claim 27-31 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (U.S. PGPUB 2010/0197428), hereinafter AOYAMA, in view of Puniello et al. (U.S. PGPUB 2005/0244530), hereinafter PUNIELLO, and Andersen et al. (U.S. PGPUB 2006/0093702), hereinafter ANDERSEN.
Regarding claim 27, AOYAMA teaches: A method of molding a golf ball (AOYAMA teaches a method for making a golf ball [0041]), comprising the steps of: providing a mold having an upper mold cavity and a lower mold cavity (AOYAMA teaches a mold (30) comprising an upper mold half (32) and a lower mold half (33) and the mold having a spherical cavity (31) [0038; Fig. 1]); wherein each mold cavity has an arcuate inner surface defining an inverted dimple and fret pattern (AOYAMA teaches both halves having an interior dimple cavity details (34a, 34b) [Figs. 2, 2A, 2B; 0038]); and the upper mold cavity and a lower mold cavity collectively create a mold having an interior spherical cavity for holding a golf ball subassembly when mated together to provide a mated mold (AOYAMA teaches the mold (30) including the mold halves create a spherical cavity (31) that creates a mold which is used to form a cover for a golf ball core within the mold (30) [0038]); wherein the mated mold has a wave-shaped parting line that extends circumferentially about the mold at an interface between the upper mold cavity and the lower mold cavity (AOYAMA teaches the upper and lower mold halves (32, 33) have non-planar parting line surfaces (35, 36), which are staggered and comprise a plurality of peaks and valleys [0039; Fig. 4; 0055; Fig. 11] and the parting line is wave-shaped (Figs. 4, 11]); and wherein the wave-shaped parting line contacts fret portions of the inverted dimple and fret pattern without contacting any dimple portion of the inverted dimple and fret pattern (AOYAMA teaches the non-polar parting line (37) is machined to follow the profile of the equator dimples and is offset from the equator dimples as to not interfere with the dimple perimeter [0040]. This produces wavy formed parting line consisting of multiple peaks and valleys [0040]); and wherein the mold has a plurality of injection gates that are spaced circumferentially about the mold within the wave-shaped parting line at an interface between the upper mold cavity and the lower mold cavity without intersecting any dimple of the dimple and fret pattern (AOYAMA teaches a plurality of gates are formed at positions substantially coincident with the highest and/or lowest points of the non-planar parting line [0015; 0071] and the plurality of gates (216) are spaced circumferentially about the mold within the wave-shaping parting line (210) at an interface between the upper mold cavity and lower mold cavity [Figs. 13, 15]. AOYAMA also teaches the parting line does not intersect with any dimple of the pattern and if the gates are in the parting line, then the gates would inherently not interfere with the dimple pattern.) . . . ; wherein the mold further comprises a plurality of cold slug wells (AOYAMA teaches the mold contains vents (40, 50) [Figs. 2, 2A 2B]. AOYAMA teaches the design of the false vents (50) is such that a small section of material is intentionally molded onto the ball and stays attached to the ball until removed [0044] and real vents also are used for excess material [0044].), each being disposed entirely inside the mold cavity between consecutive injection gates (AOYAMA shows the vents (40 and 50, which Examiner is interpreting as cold slugs) are disposed inside the mold cavity and would inherently be between gates [Fig. 2, 2A, 2B, 3, 3A].) and each being sized, shaped and contoured to receive polymer that cools within a runner of the mold while progressing toward the injection gate; wherein each cold slug well extends perpendicular to each runner and radially inward toward a center of the golf ball subassembly secured within the mold, with adjacent injection gates also extending radially inward toward a center of the subassembly (AOYAMA shows the vents are radially inward toward a center of the ball and injection gates would also inherently extend radially inward toward the center of the ball [Fig. 2, 3]) . . . . 
AOYAMA is silent as to: wherein each injection gate has a center that is located at an intersection of the wave-shaped parting line and a phantom equator that extends circumferentially about the mold; . . . ; each being sized, shaped and contoured to receive polymer that cools within a runner of the mold while progressing toward the injection gate; wherein each cold slug well extends perpendicular to each runner and radially inward toward a center of the golf ball subassembly secured within the mold; loading the golf ball subassembly into the interior spherical cavity of the mold; securing the subassembly within the mold using a plurality of retractable pins; injecting a polymeric material into the spherical cavity to mold a cover layer about the golf ball sub-assembly within the mold and form a molded golf ball; withdrawing the retractable pins before molding is finished; and separating the upper mold cavity and lower mold cavity and removing the molded golf ball from the mold.
AOYAMA is silent as to: wherein each injection gate has a center that is located at an intersection of the wave-shaped parting line and a phantom equator that extends circumferentially about the mold and loading the golf ball subassembly into the interior spherical cavity of the mold; securing the subassembly within the mold using a plurality of retractable pins; injecting a polymeric material into the spherical cavity to mold a cover layer about the golf ball sub-assembly within the mold and form a molded golf ball; withdrawing the retractable pins before molding is finished; and separating the upper mold cavity and lower mold cavity and removing the molded golf ball from the mold. In the same field of endeavor, golf balls, PUNIELLO teaches the runners or passages (190) are formed between the halves and the plates. The runners (190) terminate at gates (185) [0063]. PUNIELLO shows the gates are located on an intersection of a wave-shaped line and a phantom equator that extends circumferentially about the mold [Figs. 11-12]. PUNIELLO teaches during use a golf ball core (55) is within the spherical cavity [0061; 0064]. PUNIELLO teaches the retractable pins (140, 145) center the golf ball core (55) within the spherical cavity so that the core is spaced from the cavity surfaces (130, 135). PUNIELLO teaches an injection unit forces the molten material (195) into the spherical cavity and this continues until enough of the molten material has been injected to cover the core (55) [0064]. After the molten material (195) contacts the core (55), the pins (140, 145) are retracted in the direction of the arrows (A) [0064]. PUNIELLO teaches ejecting the core [0088].  It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify AOYAMA, by having the gates located on an intersection of a wave-shaped line and a phantom equator and having retractable pins and injecting molten material, as suggested by PUNIELLO, in order for the molten material to enter the spherical cavity [0063], and decrease the likelihood of damaging the cover during ejection and diminish changes in the dimple circumference [0013].
AOYAMA and PUNIELLO are silent as to: each being sized, shaped and contoured to receive polymer that cools within a runner of the mold while progressing toward the injection gate; wherein each cold slug well extends perpendicular to each runner.
In the same field of endeavor, golf balls, ANDERSEN teaches: runners (40, which Examiner is interpreting as slug wells) which receives molten thermoplastic material and leads to the mold cavities [0030]. ANDERSEN shows these wells (40) extend perpendicular to each runner. ANDERSEN teaches feed runners (25) allow the hot thermoplastic material to enter the mold form (21) through one or more outlets or gates (28). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA and PUNIELLO, by having the wells perpendicular, as suggested by ANDERSEN, in order to reduce cycle time [0009].
Regarding claim 28, AOYAMA teaches: wherein the wave-shaped parting line has a maximum amplitude of 0.100 inches that is created about the phantom equator and containing a plurality of midpoints between perimeters of opposing dimples at the interface between the upper mold cavity and the lower mold cavity (AOYAMA teaches the parting line creates a wave amplitude not greater than 0.30 inches and preferably not greater than 0.015 inches from the ball equator [0016; 0064], which overlaps with the claimed limitation and meets the claimed limitation. AOYAMA shows the parting line extends circumferential about the mold [Figs. 1, 4 and 11]).
Regarding claim 29, AOYAMA teaches: wherein the maximum amplitude is less than 0.100 inches (AOYAMA teaches the parting line creates a wave amplitude not greater than 0.30 inches and preferably not greater than 0.015 inches from the ball equator [0016; 0064], which overlaps with the claimed limitation and meets the claimed limitation).
Regarding claim 30, AOYAMA teaches: wherein the maximum amplitude is from about 0.015 inches to about 0.030 inches (AOYAMA teaches the parting line creates a wave amplitude not greater than 0.30 inches and preferably not greater than 0.015 inches from the ball equator [0016; 0064], which overlaps with the claimed limitation and meets the claimed limitation).
Regarding claim 31, AOYAMA teaches: wherein the injection gates are equi-spaced (AOYAMA teaches the injection gate are within the wave-shaped parting line [0015; 0071]), but does not explicitly teach that the gates are equi-spaced. In the same field of endeavor, golf balls, KASASHIMA the mold (1) is provided with a plurality of circumferentially spaced apart nozzles (5) and a corresponding plurality of gates (4) in communication with the nozzles (5) [Col. 3, lines 58-61; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA, by having equi-spaced gates, as suggested by KASASHIMA, in order to manufacture seamless golf balls with improved flight performance [Abstract; Col. 3, lines 10-13].
Regarding claim 34, AOYAMA teaches: wherein the mold comprises at least 16 injection gates (AOYAMA teaches a minimum of eight gates (216) are required [0071]; therefore, it would be implicit that one of ordinary skill in the art can choose 16 gates. Furthermore, a minimum of eight gates would overlap with at least 16 gates, which is prima facie obvious).
Regarding claim 35, AOYAMA teaches: wherein each injection gate is sized, contoured and spaced within the wave-shaped parting line such that the injection gates do not contact dimples during injection gate buffing and/or deflashing and/or when removing the molded golf ball from the mold (AOYAMA teaches the gates (216) are positioned on either side of the parting line. Their location and shape are designed to assure that a molded ball can be finished utilizing existing methods with only slight machine modification. Preferred gate dimensions, locations and count are depended upon the dimple pattern [0071]).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (U.S. PGPUB 2010/0197428), hereinafter AOYAMA, Puniello et al. (U.S. PGPUB 2005/0244530), hereinafter PUNIELLO, and Andersen et al. (U.S. PGPUB 2006/0093702), hereinafter ANDERSEN, as applied to claim 27 above, and further in view of Yamaguchi (U.S. 5,827,466), hereinafter YAMAGUCHI.
Regarding claim 32, AOYAMA, PUNIELLO and ANDERSEN are silent as to: wherein each injection gate is a minimum distance of 0.001 inches to about 0.010 inches from any portion of any dimple. In the same field of endeavor, golf balls, YAMAGUCHI teaches the gate (20) is spaced a distance of about 0.05 to 3.0 mm, especially about 0.1 to 1.0 mm from the dimple-forming protrusion (24) [Col. 4, lines 37-39], which 0.1 to 1.0 mm is 0.004 inches to 0.04 inches, which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA, PUNIELLO and ANDERSEN, by having the gate in a distance between 0.004 inches to 0.04 inches, as suggested by YAMAGUCHI, in order to prevent defects occurring [Col. 4, lines 33-37].
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (U.S. PGPUB 2010/0197428), hereinafter AOYAMA, Puniello et al. (U.S. PGPUB 2005/0244530), hereinafter PUNIELLO, and Andersen et al. (U.S. PGPUB 2006/0093702), hereinafter ANDERSEN, as applied to claim 27 above, and further in view of KOTAKA (U.S. PGPUB 2020/0039125).
Regarding claim 33, AOYAMA teaches: wherein each injection gate of the plurality of injection gates is oblong-shaped (AOYAMA teaches the gates location and shape are designed to assure that a molded ball can be finished utilizing existing methods [0071]. AOYAMA discloses the claimed invention except for the oblong-shaped gates. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have oblong-shaped gates, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966)).
In an alternative argument in regards to the shape of the gate, in the same field of endeavor, gates, KOTAKA teaches the gate (120) may be any conventional shape such as a circular, semicircular, elliptical, rectangular (oblong), trapezoidal, or other similar shape [0123]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOYAMA, KASASHIMA and PUNIELLO, by having an oblong gate, as suggested by KOTAKA, in order to direct the flow of the material to be uniform [0126-0127].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748